|!WEIMER, Judge,
concurring.
I agree with the trial judge that LSA-R.S. 27:76(3) can be subject to criticism from the standpoint of the harshness of its application. The legislature has enacted a provision to allow productive, law abiding citizens to be purged of the taint of a mistake, but only after a ten year period. See Acts 1999, No. 1384, amending LSA-R.S. 27:76.
Nevertheless, the law, though harsh, is clear. The penalty for certain felony convictions or guilty pleas is to be prevented from engaging in the privilege of participating in the gaming industry — an industry the legislature has decided to highly regulate.